FLETCHER, Judge
(concurring in part):
There is no delicate balance between propriety and impropriety in the judicial-decision process. There is only black and white. The nature of the crime is of little moment. A judicial system is damaged where there be impropriety in the decisional refinement of the law for a minor infraction of the mores of a society the same as if the resolution concerned society’s most heinous crime.
Whether a judicial officer caused a fracture in the judicial-decision process should not have reached this Court. It is an internal problem to be corrected at the level of possible indelicate practice. I, unlike my Brother, do not believe that we should receive a copy of any findings The Judge Advocate General of the Navy may make. This Court should not be cast in the role of Charon.
United States v. Matthews, 16 M.J. 354 (C.M.A.1983), expurgated the decision of the Court of Military Review for the purpose of sentence. I see no reason to order a de novo hearing as to the merits, but since there are only two judges hearing this matter and timely resolution is important, I will agree with my Brother concerning a de novo hearing.